DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: M.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited pattern in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding claim 1, “it” should read “the second element” to improve the clarity of the claims.  
Regarding claim 12, “a back for a watch case” should read “the back for the watch case” to improve the clarity of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mavilla US 2008/0043577.
Regarding claim 1, Mavilla discloses a back (6,8) for a watch case (4 including middle part 2), the back comprising a first element (8) arranged so as to be screwed onto the watch case (16), and a second element (6) including an end face bearing a pattern (46), the second element being mounted such that it can move in rotation about an axis passing through the centre of the case (i.e. via 14), wherein the second element comprises braking means (50) arranged so as to hold same relative to the first element in different angular positions about the rotational axis 
Regarding claim 2, Mavilla discloses the back for a watch case, wherein said braking means act by friction [0039],[0040].
Regarding claim 3, Mavilla discloses the back for a watch case, wherein said braking means include at least one elastic annular element (50), [0039],[0040].
Regarding claim 4, Mavilla discloses the back for a watch case, wherein said at least one annular element is elastic in a direction parallel to the rotational axis of the second element, [0039],[0040], Fig.7 .
Regarding claim 5, Mavilla discloses the back for a watch case, wherein said braking means are formed by a ring gasket (50) made of a compressible material (i.e. ASUTANE) [0039],[0040].
Regarding claim 6, Mavilla discloses the back for a watch case, wherein the first element and the second element comprise complementary clipping means (i.e. internal and external screw threads 14), see Fig. 7.
Regarding claim 11, Mavilla discloses the back for a watch case, wherein an O-ring (38) is inserted into an annular groove (40) made in the bottom of the watch case in order to guarantee sealing between the back and said case, see Fig. 7 and [0038].
Regarding claim 12, Mavilla discloses a timepiece comprising a back for a watch case according to claim 1, see Fig. 7,[0003].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mavilla in view of Meyrat US 2003/0016591.
Regarding claim 7, Mavilla discloses the back for a watch case as described in the paragraphs above.
Mavilla does not disclose the back, wherein the second element comprises a pin arranged such that it engages with an annular groove formed in the first element.
However, Meyrat discloses the back wherein the second element (2) comprises a pin (20) arranged such that it engages with an annular groove (22) formed in the first element (4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Mavilla as suggested by Meyrat because doing so allows the device to angularly adjust to specific position to ensure a desired angular alignment of the design.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mavilla in view of Muller US 8,142,069.
Regarding claim 8, Mavilla discloses the back for a watch case as described in the paragraphs above.
Mavilla does not disclose the back, wherein the second element comprises two elastic annular elements housed inside first and second annular slots facing one another and formed in the first element.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mavilla as suggested by Muller because doing so allows the device to be easily angularly adjustable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844